Title: To Benjamin Franklin from Charles-Louis-François Fossé, 23 March 1783
From: Fossé, Charles-Louis-François
To: Franklin, Benjamin


Monsieur!à caën le 23. mars 1783.
J’ay prié Monsieur Déshoteux de Vous remettre un Exemplaire de Mon Essai Sur l’attaque et la deffense des petits postes. Ce n’est qu’après avoir Surmontée bien des dificultees que je suis parvenus à Former des artistes capables déxécuter ce genre de gravure utile aux militaires. Il procure plus de clartée dans les déscriptions, et létude en devient plus amusante aux jeunes officiers pour lesquels cet ouvrage est fait; c’est un chainon qui lie la petite et la grande tactique.
Il peut Vous ressouvenir Monsieur que dans un Voyage que je Fis à paris il y à deux ans Vous eutes la complaisance de me déveloper le méchanisme de vos cheminées Economiques, elles Seroient d’une grande utilitée en France, Si elles étoient faites par des ouvriers inteligents et conduites par des gens raisonnables, mais la plus part les gouvernent mal en y faisant trop de feu, Je m’en Suis bien trouvé.
Je Vous prie de recevoir mon Essai comme une reconnoissance que je Vous doit, Je me croirez heureux s’il peut meriter Votre suffrage, et s’il devient utile à Vos compatriotes.

Daignez agréer les sentimens respectueux avec lesqu’els J’ay lhonneur dêtre. Monsieur Votre très humble et très obeïssant Serviteur
FOSSÉofficier au regt. du Roy.

J’aurez l’honneur de Vous faire passer dans le courrant de mai, une feuille a la place de l’epitre et sur laquelle Sera les armes de Monsieur Le duc du chatellet, elle seront gravés aussi en couleurs.
Il seroit bon de ne faire relier cet ouvrage qu’après lété parcqu’il pourroit maculer sous le marteau du relieur.

